 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         BRIAN OWEN JENKINS,
                                                            CASE NO. 17-cv-5986 RSL-JRC
11                               Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12                v.                                        RECOMMENDATION
13         NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
14         Operations,

15                               Defendant.

16

17          The Court, having reviewed the Report and Recommendation of Judge J. Richard

18   Creatura, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:

19          (1)    The Court adopts the Report and Recommendation.

20          (2)    The matter is REVERSED and REMANDED pursuant to sentence four of 42

21                 U.S.C. § 405(g) to the Commissioner for payment of benefits.

22          (3)    JUDGMENT is for plaintiff and the case should be closed.

23          (4)    The Clerk is directed to send copies of this Order to counsel of record.

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        Dated this 16th day of January, 2019.

 2

 3
                                                  A
                                                  Robert S. Lasnik
                                                  United States District Judge 
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
